DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 23 June 2020 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the Applicant regards as the invention.
Claim 8 recites that “the internal membrane consists of the or each internal plastic layer; and at least one of the internal plastic layers comprises a water-absorbing material”, however claim 1 from which claim 8 depends recites “an internal membrane comprising at least one internal plastic layer intended to be oriented towards the product to be packaged and a first-water absorbing layer made of a first water-absorbing material”.  It is unclear whether the “at least one of the internal plastic layers comprises a water-absorbing material” recited in claim 8 is the same as or different from the “first-

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 4-6, 8-14, 20-22, 25, 27, 29, 33, 35-37, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Temple, US 4,977,031 (“Temple”) in view of Forsyth, US 2010/0221462 (“Forsyth”) and Harvey et al., US 2004/0126531 (“Harvey”)(all references previously cited).
Regarding claims 1, 3, 6, 8, 9, 11-13, 21, and 37, Temple discloses a multilayer packaging sheet suitable for packaging moisture sensitive products such as cheese (abstract, col. 1 lines 8-11, col. 2 lines 33-41, col. 4 lines 52-55, Fig. 3).

    PNG
    media_image1.png
    127
    296
    media_image1.png
    Greyscale




Figure 3 of Temple illustrating the multilayer packaging sheet.

The sheet comprises a water retentive layer (2) disposed between a first and second polyethylene support layer (1) (col. 3 lines 7-14, col. 4 lines 52-55, Fig. 3).  The water retentive layer may be composed of, inter alia, cellulose, or a polyacrylonitrile, or a copolymer of acrylic acid (col. 3 lines 28-55).  The support layers may be microperforated in order to make the layers permeable to gases (col. 3 lines 1-18).
Temple is silent regarding the inner layer comprising blind-holes and the microperforations being arranged randomly.
 Forsyth discloses a multilayer packaging sheet comprising perforations for controlling the gas transmission rate of the sheet [0001-0007, 0026, 0039, 0056. 0089, 0100]. The perforations may be arranged in either a random fashion or in an ordered array [0089].
Harvey discloses a method of producing gas permeable food packaging films wherein the method involves the formation of microperforations [0001, 0013, 0014, 0097].  The method produces recessed regions comprising both a microperforation and closed-pores (i.e. blind holes) [0103, Fig. 10].  The disclosed method makes it possible to create gas permeable films at high production speeds [0006].

    PNG
    media_image2.png
    469
    851
    media_image2.png
    Greyscale






Fig. 10 of Harvey illustrating the recessed region formed by the disclosed method wherein the recessed region (11) comprises a microperforation (10) and closed-pores (12).

Temple and Forsyth are both directed towards multilayer packaging sheets comprising microperforations for controlling the gas transmission properties of the sheet. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have arranged the microperforations in the sheet of Temple in a random fashion because as is taught by Forsyth since such an arrangement of perforations was known in the art to be suitable for controlling the gas transmission properties of a packaging sheet.
Temple and Harvey are both directed toward microperforated gas permeable food packaging materials. It would have been obvious to one of ordinary skill in the art 
The packaging sheet of modified Temple would have comprised a water-absorbing layer disposed between polyethylene support layers wherein the polyethylene support layers each comprise a plurality of microperforations and blind-holes which are arranged in a random fashion. The blind holes would have extended only partially through the support layers and therefore would have read on the claimed blind holes. 
The water-retentive layer would have read on the first water-absorbing layer recited in clam 1 and the at least one internal plastic layer comprising a water-absorbing plastic material recited in claim 8. The combination of one of the microperforated polyethylene support layers and the water retentive layer of polyacrylonitrile or copolymer of acrylic acid would have read on the internal membrane recited in claims 1, 6, and 8.  The other polyethylene support layer would have read on the printable external surface recited in claims 1 and 8 as well as the external layer recited in claims 11-13 and 21. The Examiner notes that the support layers of the sheet of Temple are coextensively bonded to each other through the water absorbing layer (col. 4 lines 56-59, Fig. 3) and therefore the sheet of modified Temple meets the requirements of claim 11.  While Temple does not specify the degree of air permeability or density of microperforations associated with the internal membrane, it is the Examiner's position that it would have been obvious to one of ordinary skill in the art to have increased or decreased the size and/or the number of the microperforations in the internal membrane through routine experimentation in order to arrive at a desired degree of air 
The Examiner notes that it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). Varying the size and/or number of microperforations in the internal membrane through routine experimentation would have produced packaging sheet having an interior membrane that has the same air permeability as the sheet recited in claims 1 and 9.
Regarding claim 2, Temple teaches that the polyethylene supports layers (1) may be formed from a plurality of homogenous layers (col. 2 lines 63-68).  As such, Temple effectively teaches that the support layer which corresponds to Applicant’s claims internal layer may be composed of two identical, microperforated layers which reads on the claimed two superimposed internal plastic layers.  
Alternatively, MPEP 2144.04 VI establishes that it is prima facie obvious to duplicate a given part in an article.  As such, the Examiner contends that it would have prima facie obvious for one of ordinary skill in the art to have duplicated a single, perforated internal layer in the sheet of modified Temple which would have resulted in the claimed invention.
Regarding claim 4, modified Temple is silent regarding the water retentive layer comprising two layers, however, MPEP 2144.04 VI establishes that it is prima facie obvious to duplicate a given part in an article.  As such, the Examiner contends that it would have been prima facie obvious for one of ordinary skill in the art to have duplicated the water absorbing layer in the sheet of modified Temple which would have resulted in the claimed invention.  Additionally or alternatively, given that it logically follows that the amount of moisture that the water absorbing layer can absorb is directly dependent on the amount of water absorbing material present in the layer, the Examiner contends that it would have been obvious to one of ordinary skill in the art to have incorporated a plurality of layers of water absorbing material in order to produce a sheet having an increased water absorbing capacity.
Regarding claim 5, Temple teaches that the water retentive layer may be formed from a cellulose material (col. 3 lines 53-55).
Regarding claims 10 and 22, since the microperforations in the internal layer of the sheet of modified Temple would have been randomly distributed, the internal layer would have necessarily comprised areas having different densities of the microperforations as claimed.
Regarding claim 14, while Temple does not specify the degree of air permeability of the external membrane, it is the Examiner's position that it would have been obvious to one of ordinary skill in the art to have increased or decreased the size 
Regarding claim 20, the support layers of the sheet of Temple are connected (i.e. bonded) to each other through the water absorbing layer (col. 2 lines 42-46, Fig. 3) and therefore the sheet of modified Temple meets the requirements of claim 11.  
Regarding claim 25, given that the supporting layers, i.e. the internal and external membranes are positioned adjacent to one another, they are reasonably interpreted as being on each other. While, the applied prior art is silent regarding forming the supported in layer being formed on each other, this is interpreted as being a product-by-process limitation. Regarding product by process limitations, MPEP 2113 establishes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, 
Therefore, absent evidence of a material difference between the claimed sheet and the sheet of the modified Temple, the sheet of modified Temple interpreted as meeting the limitations of claim 25.
Regarding claims 27, 33, and 35, Temple teaches that the packaging sheet may be used for form packaging for cheese (abstract, col. 1 lines 12-21, col. 5 lines 10-35, Fig. 5).  Given that the support layers may be identical, the side which faces the interior of the packaging would read on the claimed internal plastic layer recited in claim 27. The cheese taught by Temple reads on the cheese of claims 33 and 35.
Regarding claim 29, Temple teaches bonding the support layer to each other along their respective entire surfaces through the water absorbing layer using an adhesive (col. 4 lines 20-23, Figs. 1-4) which reads on the claimed adhesively bonded.
Regarding claim 30, Harvey teaches forming perforated film using a roller [0048, 0087, 0097].  Changing the perforation density of film formed by the method disclosed by Harvey would necessarily require changing the roller utilized for forming the microperforation which would require additional an additional step.  As such, it would have been obvious to one of ordinary skill in the art to have utilized the same roller to form the microperforations in both the support layers of the film of modified Temple in order to avoid an additional step. The resulting support layers would have 
Regarding claim 39, Harvey teaches that the microperforations formed by the disclosed method comprise closed pores which are zones of reduced thickness [0103, Fig. 10].  Since the zones of reduced thickness serve as less of a barrier to water vapor than the surrounding film portion (i.e. the full thickness of the film/sheet), it logically follows that the zone would have been zones of preferred water vapor passage relative the surrounding film portion.

Claims 34 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Temple, US 4,977,031 in view of Harvey and Ohkai, GB 2,355,956A (“Ohkai”)(previously cited).
Regarding claims 34 and 36, Temple discloses a multilayer packaging sheet suitable for packaging moisture sensitive product such as cheese (abstract, col. 1 lines 8-11, col. 2 lines 33-41, col. 4 lines 52-55, Fig. 3).

    PNG
    media_image1.png
    127
    296
    media_image1.png
    Greyscale




Figure 3 of Temple illustrating the disclosed multilayer packaging sheet.

The sheet comprises a water retentive layer (i.e. a water absorbing layer) (2) disposed between a first and second polyethylene support layer (1) (col. 3 lines 7-14, col. 4 lines 52-55, Fig. 3). The water absorbing layer may be composed of paper (col. 3 lines 59-
While, Temple is silent regarding the microperforations in the inner support layer being arranged randomly, the Examiner notes that there are only two options available to one of ordinary skill in the art, either a random arrangement or a non-random arrangement. Since either arrangement still results in a sheet comprising gas transmitting microperforations, one of ordinary skill in the art would have a reasonable expectation of success when incorporating either arrangement of microperforations in the film of Temple. As such, there are two readily identified, predictable solutions; each of which having a reasonable expectation of success. This position is supported by Forsyth which discloses that both random and patterned arrangements of microperforations are suitable for gas transmitting films [0089].  The Examiner notes that MPEP 2143 I (E) establishes that in such a situation it is obvious to try any of the finite number of predictable solutions.  As such, it would have been obvious to one of ordinary skill in the art at the time the instant invention was made to have tried a random arrangement of microperforation in the sheet of Temple.
Harvey discloses a method of producing gas permeable food packaging films wherein the method involves the formation of microperforations [0001, 0013, 0014, 0097].  The method produces recessed regions comprising both a microperforation and closed-pores (i.e. blind holes) [0103, Fig. 10].  The disclosed method makes it possible to create gas permeable films at high production speeds [0006].
Ohkai discloses a multilayer food packaging material which is suitable for packaging high-moisture content food (pg. 1 lines 5-8). The laminate packaging material 
Temple and Harvey are both directed toward microperforated gas permeable food packaging materials.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the sheet of Temple by perforating the support layers of the sheet using the method disclosed by Harvey in order to take advantage of the  methods high production speeds
Temple and Ohkai are both directed towards multilayer food packaging sheets comprising a gas permeable layer. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the packaging sheet of Temple with the teachings of Ohkai by bonding an open mesh exterior sealing layer to the exterior surface of the sheet in order to provide structural rigidity and sealability to the sheet without affecting the sheet’s gas barrier properties.
The packaging sheet of modified Temple would have comprised a water-absorbing layer disposed between polyethylene support layers wherein the inner polyethylene support layer comprises a plurality of microperforations which are arranged in a random fashion. The inner support layer reads on the claimed internal membrane. 
The sheet would have further comprised an open mesh sealing layer disposed on the exterior surface we reads on the claimed external layer. The Examiner notes that the inner support layer and the open mesh of the exterior surface would have been coextensively bonded to each other through the intervening layers (col. 4 lines 56-59, Fig. 3) and therefore the sheet of modified Temple meets the requirements of being at least partially bonded recited as claimed.
While modified Temple does not specify the degree of air permeability of the microperforated internal membrane, it is the Examiner's position that it would have been obvious to one of ordinary skill in the art to have increased or decreased the size and/or the number of the microperforations in the internal membrane through routine experimentation in order to arrive at a desired degree of air permeability.  This conclusion is based on the fact that it was common knowledge in the packaging arts that a perforated film becomes more permeable to gases and water vapor as the number and/or size of perforations increases. The conclusion is also supported by Forsyth which discloses that the size and number of perforations in the disclosed packaging sheet can be selected so as to provide the sheet with the required gas barrier properties [0089].  Additionally, given that perforations provide a route through which gases and water vapor can readily permeate a plastic film, it logically follows that an increase in the number and/or size of perforations results in an increase in the degree of gas/water vapor permeability.
The Examiner notes that it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 
Since the external layer would have been formed by an open mesh material, it logically follows that it would have intrinsically exhibits a degree of air permeability which is greater than that of the microperforated inner support layer which meets the limitations of claim 34.

Response to Arguments
Applicant's arguments filed 18 December 2020 have been fully considered but they are not persuasive. 
On page 9 of the remarks Applicant asserts that Temple is directed to a material for packaging having the capability of controlling moisture on the inside of a package.  Applicant goes on to assert that Temple is not directed towards a sheet comprising microperforations for controlling the gas transmission properties of the sheet. Applicant therefore concludes that one of ordinary skill in the art would not look to Forsyth, a laminated film that is fully perforated to provide for higher gas permeation, to modify Temple. As an initial point, the Examiner notes that Temple explicitly discloses that the support sheet may be gas and/or water vapor permeable (Temple: col. 2 lines 13-15, col. 3 lines 1-6).  In fact, Temple goes so far as to specifically define what is meant by the term “gas and/or water vapor permeable” (Temple: col. 3 lines 15-22). As such, it is clear that the teachings of Temple encompass application in which gas/water vapor permeability is of concern.  
The above point notwithstanding, it is noted that Forsyth is only relied upon to teach that for the purpose of controlling gas permeation values of a sheet of material (such as the support layer of Temple) perforations can be arrange in either a random fashion or in an order array. The Examiner contends that there is nothing about the disclosure of Forsyth that would lead one of ordinary skill in the art away from applying the teachings of Forsyth to the invention disclosed by Temple. The Examiner also notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). For these reasons Applicant’s argument is not found persuasive.
On page 9 of the remarks Applicant summarizes the teachings of Harvey as being directed to a technique for forming deformations or ruptures in a film to make them suitable for use in breathable films. Applicant also notes that Harvey indicates that liquids may be prevented from passing through the film. Applicant goes onto assert that one of ordinary skill in the art would not look to Harvey, a film treated to for the purpose of gas diffusion, modify the structure of Temple which Applicant asserts is a material for having the purpose of absorbing moisture. However, it is noted that Harvey teaches that discloses that liquids may be
This point notwithstanding, it is also noted that Temple does not require the moisture absorbing capability of the disclosed material be in the form of absorbing a liquid water. On the contrary, Temple teaches that the support may be perforated in order to allow it to be permeable to water vapor.  As such, one of ordinary skill in the art would have appreciated that the microperforations are only required permit the passage of water vapor (i.e. gas phase water). Given that the Harvey teaches that the perforations disclosed therein are suitable for allowing gases (which would include water vapor) to pass though a film one of ordinary skill in the art would have readily considered applying the teaching of Harvey to the invention of Temple.  For these reasons Applicant’s argument is not found persuasive.
On page 10 of the remarks Applicant asserts that since Ohkai is directed towards a gas-permeable film, one ordinary skill in the art would not look to Ohkai to modify the structure of Temple.  However, Ohkai is only relied upon to teach the utility of incorporating an open mesh exterior sealing layer to a packaging film. Ohkai is not relied upon to teach any additional features of the claimed film.  The Examiner notes the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The Examiner contends that there is nothing in the teachings of Ohkai which would suggest to one of ordinary skill in the art that the incorporation of an open mesh sealing .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LEE E SANDERSON/Primary Examiner, Art Unit 1782